Citation Nr: 1604786	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  10-32 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than July 8, 2005 for the grant of service connection for sleep apnea with a 50 percent disability rating. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from July 1978 to June 2001.  This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision by a Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland, which granted service connection for sleep apnea with an evaluation of 50 percent effective July 8, 2005.  The Veteran appeals the effective date of the award. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDINGS OF FACT

1.  A January 2002 rating decision denied service connection for sleeping difficulty; the Veteran did not appeal this decision and it is final. 

2.  The Veteran filed a claim of service connection for sleep apnea on July 18, 2005. 

3.  In a rating decision dated in March 2008, the RO granted the veteran's claim of service connection for sleep apnea, with a disability rating of 50 percent, effective July 8, 2005. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 8, 2005 for the grant of service connection for sleep apnea with a 50 percent disability rating are not met.  38 U.S.C.A. § 5107, 5110 (West 2014); 38 C.F.R. § 3.155, 3.400 (2015). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In a claim for an earlier effective date, where a claim has been substantiated and an effective date assigned, the filing of a NOD with the RO's decision regarding the effective date, as a "downstream" issue, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, instead of issuing an additional VCAA notice letter concerning the effective date element of a claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved, and this occurred in this particular instance. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as private treatment records and outpatient records documenting the Veteran's care and treatment at the Martinsburg, West Virginia VA Medical Center (VAMC).  The Veteran was also afforded an opportunity to testify at a hearing in February 2011 before a decision review officer at the RO. 

VA has conducted medical inquiry in the form of a VA compensation examination in March 2007 in connection with the Veteran's July 18, 2005 sleep apnea claim.  38 U.S.C.A. § 5103A.  As the VA examiner considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that the opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(o)(1).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran asserts that he is entitled to an earlier effective date of his service-connected sleep apnea, currently rated as 50 percent disabling with an effective date of July 8, 2005.

In a January 2002 rating decision, the RO denied service connection for sleeping difficulty on the basis that sleep difficulty is not a disabling condition for which VA can compensate a Veteran, but is rather a symptom of another condition.  In a letter, dated in January 2002, the RO notified the Veteran of the adverse determination as to his sleeping difficulty claim and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the January 2002 rating decision became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.156.

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  The issue of clear and unmistakable error, which must be specific, was explicitly dismissed in a January 2016 informal brief submitted by the Veteran's representative on his behalf.  Given that the January 2002 rating decision is final, the effective date of the grant of service connection for sleep apnea must be determined in relation to a subsequent claim.  

The Veteran submitted a letter dated July 18, 2005, in which he stated that "I wish to have my disability reassessed due to changes in my medical history."   The letter details the Veteran's sleep apnea diagnosis by a Dr. Dennis King in March 2004.  The Veteran also enclosed private treatment records from Dr. King which document the sleep apnea diagnosis and subsequent treatment.  The July 2005 letter, containing as it does a request for a reassessment of the Veteran's claim of entitlement to service connection for sleep apnea and new evidence regarding that claim (i.e. private treatment records documenting the Veteran's diagnosis of obstructive sleep apnea) is appropriately characterized as an informal claim of entitlement to service connection for sleep apnea.  38 C.F.R. § 3.155(a).  

In an August 2006 rating decision, the RO denied service connection for sleep apnea on the grounds that the private treatment records submitted by the Veteran did not illustrate that there was a connection between his diagnosed sleep apnea and an in-service occurrence.  The Veteran filed a notice of disagreement (NOD) in September 2006 as to this decision, and enclosed additional supporting documentation, including copies of his service treatment records documenting his complaints of fatigue and treatment for associated symptoms of sleep apnea (e.g. restrictive airway, GERD, weight gain, etc.) during service as well as private treatment records dated in March and May 2006 from a Dr. Konrad Bakker with Comprehensive Neurology & Sleep Medicine, P.A., all of which tend to support a finding that the Veteran's symptoms of sleep apnea began during service. 

Thereafter, in a March 2008 rating decision, the RO granted service connection for sleep apnea with a rating disability of 50 percent effective July 8, 2005.  The Veteran filed an August 2008 NOD as to the effective date of the grant of service connection, following which the RO issued a July 2010 statement of the case (SOC) wherein it denied an earlier effective date for the Veteran's service-connected sleep apnea.  The Veteran subsequently filed his substantive appeal in July 2010. 

After carefully reviewing the evidence, the Board finds that an effective date prior to July 8, 2005, the date originally set by the RO in its March 2008 rating decision, for service connection for sleep apnea evaluated as 50 percent disabling is not warranted.  The effective date should be July 18, 2005, the date that the RO received the Veteran's informal claim of service connection for sleep apnea.  38 C.F.R. 3.400(r).  

Pursuant to 38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(r), the effective date of an award based upon a reopened claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  Here, the January 2002 denial of the Veteran's claim of service connection for sleep difficulties became final when the Veteran failed to file a notice of disagreement or submit new evidence within one year of the decision.  His claim to reopen, following the January 2002 denial, was received July 18, 2005.  Although the Veteran has asserted in numerous statements submitted in support of his appeal as well as during the February 2011 hearing that the evidence existed at the time of the January 2002 rating decision to grant his claim of service connection for sleep difficulties, the Board does not have jurisdiction over the January 2002 rating decision.  The Veteran's representative has indicated that clear and unmistakable error in the January 2002 rating decision is not being asserted as this time.  Therefore, the earliest date legally possible for the grant of service connection for sleep apnea is the date of receipt of the claim, July 18, 2005.  Accordingly, a preponderance of the evidence is against an effective date prior to July 8, 2005.  


ORDER

An effective date earlier than July 8, 2005, for the grant of service connection for sleep apnea, evaluated as 50 percent disabling, is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


